PD-0244-18
                                                                                 COURT OF CRIMINAL APPEALS
                                                                                                AUSTIN, TEXAS
                                                                                   Transmitted 3/5/2018 3:07 PM
                                                                                     Accepted 3/7/2018 1:29 PM
                                                                                         DEANA WILLIAMSON
                                C O U R T O F C R I M E VA L A P P E A L S                               CLERK
                                           AUSTIN, TEXAS
                                                                                      FILED
                                                                             COURT OF CRIMINAL APPEALS
GEORGE      BRISCOE,                             §                                  3/7/2018
                                                                              DEANA WILLIAMSON, CLERK
    Appellant,                                   §
vs.     §      CAUSE                                 NO.              06-17-00061-CR
                                                 §
THE      S TAT E  OF            TEXAS,           §
        Appellee.                                §


                             MOTION FOR EXTENSION OF TIME



T O T B D E H O N O R A B L E J U D G E O F S A I D C O U R T:


        COMES NOW, Appellant, by and through his Attorney of Record, MARK T. LASSUER, and

tenders, pursuant to the Texas Rule of Appellate Procedure 38.6(d), this Motion for Extension of Time.

In support of this motion, Appellant would show the following:

                                                        L


        Mr. Lassiter has been involved with several felony jury trials and is expecting his second child to

be bom any moment; thus, has not been able to finish his petition for discretionary review.

                                                        H .


         This motion is not made for purposes of delay but that justice may be done. This is Appellant's

first request for a continuance.




WHEREFORE, PREMISIS CONSIDERED, the Defendant/Appellant respectfully requests that

this motion be granted.




PA G E - 1